Case: 13-10595       Document: 00512531938        Page: 1    Date Filed: 02/13/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-10595                            February 13, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHADWICK DARRIN HUNTER,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 1:04-CR-41


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Chadwick Darrin Hunter appeals following the revocation of his
supervised release. He argues that the district court erred in admitting and
considering various state charging documents that related to conduct which
also formed the basis of the Government’s motion to revoke his supervised
release.
           “A district court may revoke a defendant’s supervised release if it finds
by a preponderance of the evidence that a condition of release has been

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10595     Document: 00512531938    Page: 2   Date Filed: 02/13/2014


                               No. 13-10595
                             Summary Calendar
violated.” United States v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010) (internal
quotation marks and citation omitted). In revocation proceedings, we review
an assertion of legal error in the admission of evidence de novo, but subject to
a harmless error analysis. See id.; United States v. Brigham, 569 F.3d 220,
231 (5th Cir. 2009).    “An error is harmless when it does not affect the
substantial rights of a party. The government has the burden of establishing
harmlessness beyond a reasonable doubt.” United States v. Carrillo, 660 F.3d
914, 926 (5th Cir. 2011) (internal quotation marks and citation omitted).
      We pretermit a determination whether the district court erred by
admitting the charging documents in favor of a determination that the court’s
error, if any, was harmless. See, e.g., id. at 929. The charging documents were
cumulative evidence of testimony properly given at the revocation hearing.
The erroneous introduction of cumulative evidence is harmless error. United
States v. Hall, 500 F.3d 439, 444 (5th Cir. 2007). Hunter’s assertion of alleged
contradictions between the charging information and the police officer’s
testimony at the hearing may not be raised for the first time on appeal. See
Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      AFFIRMED.




                                       2